      2:20-cv-02546-RMG          Date Filed 04/21/21       Entry Number 53        Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

 Waters at Magnolia Bay, LP,                               Civil Action No. 2:20-cv-2546-RMG
                  Plaintiff,
        v.

 Vaughn & Melton Consulting Engineers, Inc.,
                 Defendant                                 ORDER AND OPINION

 Vaughn & Melton Consulting Engineers, Inc.,
                 Third-Party Plaintiff,
       v.

 Sherman Construction Co., Inc. and Gulf
 Stream Construction Company, Inc.,
                   Third-Party Defendants.

       This matter is before the Court on Defendant Vaughn & Melton Consulting Engineers,

Inc.’s motion to compel discovery (Dkt. No. 42). For the reasons set forth below, the Court denies

in part and denies without prejudice in part the motion.

                                                Background

       On November 9, 2020, Defendant served Plaintiff Waters at Magnolia Bay, LP with

various discovery requests. (Dkt. No. 42 at 3). Included therein was Defendant’s First Set of

Requests for Production (“RFP”). RFP No. 9 asks for “[a]ny communications between you and

any other person or entity (including without limitation [Defendant]) regarding the facts and

circumstances giving rise to the allegations in the pleadings in this litigation.” (Id. at 2-3); (Dkt.

No. 42-2 at 15). The RFP included specific instructions regarding the production of electronically

stored information (“ESI”). See (Dkt. No. 42-2 at 7) (requiring, inter alia, the production of

metadata). “Waters at Magnolia Bay, L.P.” was defined to include “all present or former agents,

employees, representatives, and all other persons acting on behalf of Plaintiff.” (Id. at 5).

       On March 11, 2021, Defendant filed the instant motion to compel. (Dkt. No. 42). Therein,

                                                  1
      2:20-cv-02546-RMG         Date Filed 04/21/21      Entry Number 53        Page 2 of 7




Defendant argues that while Plaintiff produced documents responsive to RFP No. 9 on January 21

and 22 and March 5, 2021, said responses lacked the requested ESI. (Id. at 4). Defendant also

argues that Plaintiff failed to produce documents between itself and Armada Development, LLC

(“Armada”), an entity with which Plaintiff contracted for development of the construction project

around which centers this litigation. See (id. at 5); (Dkt. No. 42-6 at 1) (correspondence from

Defendant to Plaintiff noting that Plaintiff’s initial production did not include emails and noting

Defendant “expected to see emails from Armada and others regarding this project since it appears

Waters at Magnolia Bay, L.P. is a single-purpose entity and the ‘Owner’ during construction was

the joint venture led by Armada”). Defendant thus seeks an order directing Plaintiff to produce all

responsive documents accompanied by all appropriate ESI. (Dkt. No. 42 at 8). Defendant also

requests reasonable expenses including attorney’s fees pursuant to Fed. R. Civ. P. 37(a)(5).

       On March 18, 2021, Plaintiff filed its opposition. (Dkt. No. 45). Therein Plaintiff admits

its initial production was deficient. (Id. at 1). Plaintiff argues, however, that because it “is

voluntarily reproducing the documents and metadata in the desired formats . . . the motion is now

moot.” (Id. at 1-3). Plaintiff further argues that the circumstances here do not warrant an award of

attorney’s fees or expenses. See (id. at 6) (“This is a routine discovery issue in which one party

seeks additional metadata regarding a prior document production, and the producing party later

supplements it voluntarily. An award of fees in relation to this motion is not warranted given the

circumstances.”); (Id. at 4 n.1) (noting that “undersigned counsel represents to the court that for

weeks at a time during January or February both of undersigned counsel for Plaintiff were

quarantined at home with their small children due to the coronavirus”).

       On March 25, 2021, Defendant filed a reply. (Dkt. No. 46). Therein Defendant admits that,

prior to the filing of its reply, Plaintiff had begun to produce responsive documents accompanied



                                                 2
      2:20-cv-02546-RMG          Date Filed 04/21/21       Entry Number 53         Page 3 of 7




by appropriate ESI. (Id. at 1-2). Nevertheless, Defendant argues that its motion is not moot.

Defendant points to a “significant deficiency” which allegedly became evident during a review of

Plaintiff’s revised production. The deficiency regards a supposed refusal on Plaintiff’s part to

produce the correspondence of Al Jones and Andy Spraker—two individuals Plaintiff had

previously identified as its “representatives.” See Plaintiff’s Responses to Defendant’s First Set of

Interrogatories, (Dkt. No. 42-3 at 16) (indicating that Al Jones, Michael Nguyen, and Andy Spraker

are “[r]epresentatives . . . of Waters at Magnolia Bay, LP”). Defendant explains:

       In Plaintiff’s January 7, 2021 responses to Vaughn & Melton’s interrogatories, it
       identified Al Jones, Michael Nguyen, and Andy Spraker as “[r]epresentatives and
       past and current employees of Waters at Magnolia Bay, LP,” who could be
       contacted through Waters’ counsel and who “will testify [inter alia] regarding all
       aspects of the property that is the subject of this litigation [and] the lack of a basis
       for opposing parties to recover from Waters. . .” Vaughn & Melton . . . defined
       “you” for purposes of the requests for production to include “Plaintiff Waters at
       Magnolia Bay, LP, as well as all present or former agents, employees,
       representatives, and all other persons acting on behalf of Plaintiff, now or in the
       past.” Waters did not object to this request.

       [A]t no time prior to Tuesday, March 23, 2021, did Waters indicate that it would
       not produce correspondence for Mr. Jones and Mr. Spraker, two of the three
       witnesses it identified as providing testimony on its behalf, and the two individuals
       most intimately involved with the Project . . . .

       The issue only came to light as part of the ongoing conversations relating to the
       scope of Waters’ anticipated production of documents; counsel for Vaughn &
       Melton provided as an exemplar of deficiencies in Waters’ production an email
       from Mr. Spraker to Vaughn & Melton on which Mr. Jones was copied. In response
       to the email from counsel for Vaughn & Melton, counsel for Waters stated “in
       referring to the attached email you sent last night, I see it is an email between V&M
       and Armada personnel, and nobody from Atlantic Housing Foundation1 was
       copied. Please note that while Armada was retained by our client to provide
       construction management services, we do not control or possess their email
       servers.” Thus, more than two months after it identified Mr. Spraker and Mr. Jones
       as its representatives, Waters has now begun taking the position that it has no
       obligation to produce their correspondence because those gentlemen are
       representatives of a separate entity that Waters separately contracted with for

1
 Atlantic Housing Foundation, Inc. is the owner of Plaintiff Waters at Magnolia, LP. (Dkt. No.
48-1 at 2 n.2).

                                                  3
      2:20-cv-02546-RMG          Date Filed 04/21/21       Entry Number 53         Page 4 of 7




       construction management services.


(Id. at 2-3) (internal citations omitted). In light of the above, Defendant argues Plaintiff’s response

to Defendants’ First Set of Interrogatories was “false and misleading in not identifying Armada

and Mr. Jones and Mr. Spraker as Armada’s representatives, or its document production is now

deficient because it does not include their emails.” (Dkt. No. 46 at 4).

       On April 2, 2021, with leave of the Court, (Dkt. No. 49), Plaintiff filed a sur reply, (Dkt.

No. 48). Therein, Plaintiff reiterates that Defendant’s motion is moot because Plaintiff has

“completed its rolling production of the ESI and metadata Vaughn & Melton was seeking and in

the desired file formats.” (Dkt. No. 48-1 at 1). As it regards Armada, Plaintiff explains that it

“retained the services of Armada . . . to provide development and construction management

services for the subject project” and that pursuant “to this agreement, Armada acted as an owner’s

representative.” (Id. at 2). Plaintiff continues that “Al Jones and Andy Spraker were Armada

personnel on this project” and that, in an effort to “facilitate discovery,” Plaintiff voluntarily

requested that Jones and Spraker provide “Plaintiff’s counsel with their project documents and

emails relating to this dispute.” (Id.) (adding that Plaintiff produced the documents obtained by

these means to Defendant in January 2021). Plaintiff then notes that if Defendant “believes there

is some category of documents or emails in Armada’s possession that have not been produced in

this case, they are welcome to identify those to Plaintiff, and Plaintiff is agreeable to consult with

Mr. Jones and Mr. Spraker in that regard.” (Id. at 2-3). Plaintiff concludes by noting that

Defendant’s reply is “not clear on what, if anything, [Defendant] is requesting from Plaintiff with

regard to Armada’s emails.” (Id. at 3) (arguing that “[i]f . . [Defendant] is seeking to have Plaintiff

take control of Armada’s email servers in order to search through and produce emails and ESI

therefrom in the same manner Plaintiff produced its own emails and ESI, Plaintiff simply cannot


                                                  4
      2:20-cv-02546-RMG          Date Filed 04/21/21       Entry Number 53        Page 5 of 7




do so as it cannot compel a third-party to deliver its electronic repositories in that manner”).

       Defendant’s motion is fully briefed and ripe for disposition.

                                              Legal Standard

       Pursuant to Fed. R. Civ. P. 37, a party seeking discovery may move for an order compelling

an answer, designation, production, or inspection if, inter alia, the party to whom the discovery

was directed failed to produce documents or to permit inspection, or respond that inspection will

be permitted as requested under Rule 34.” Fed. R. Civ. P. 37(a)(3)(B)(iv). “[A]n evasive or

incomplete disclosure, answer, or response must be treated as a failure to disclose, answer, or

respond.” Fed. R. Civ. P. 37(a)(4).

                                                  Analysis

       The Court denies Defendant’s motion as it regards RFP No. 9. As made clear above, while

initially deficient, Plaintiff has corrected its production and produced to Defendant all requested

documents accompanied by appropriate ESI. Defendant does not substantively contest this fact.

See generally (Dkt. No. 46). Defendant’s motion to compel as to RFP No. 9 is therefore denied

as moot.

       As it regards Defendant’s contentions surrounding documents related to Armada, Jones,

and Spraker, the Court denies Defendant’s motion without prejudice.              On the one hand,

Defendant’s reply raises concerns regarding Plaintiff’s possible refusal to produce the

correspondence of Spraker and Jones—individuals which Plaintiff previously indicated were its

own representatives, but which Plaintiff now argues were employed by a third-party. See (Dkt. No.

42-2 at 5) (defining “Waters at Magnolia Bay, L.P.” to include, inter alia, all present or former

“representatives”); (Dkt. No. 42-3 at 16, 21) (indicating that Jones and Spraker are

“[r]epresentatives [or] past [or] current employees of Waters at Magnolia Bay, LP”). On the other



                                                  5
      2:20-cv-02546-RMG          Date Filed 04/21/21      Entry Number 53        Page 6 of 7




hand, Defendant currently seeks no specific relief from the Court as to the above and admits it did

not meet and confer with Plaintiff regarding these issues. See (Dkt. No. 46 at 4 n.2); South Carolina

Local Civil Rule 7.02. Further, Defendant’s reply implies that the entire issue may soon become

moot as Defendant is subpoenaing the documents in question. (Id. at 4) (“[H]ad counsel given any

indication . . . that it would not produce those gentlemen’s emails, [Defendant] would have sent

subpoenas to Armada, Mr. Jones, and Mr. Spraker as it is now being forced to do so.”) (emphasis

added). Given the above, the Court orders the parties to meet and confer in good faith as to the

above points. To the extent issues remain after the parties meet and confer, Defendant may file a

new motion for the Court’s consideration.

       Lastly, the Court denies Defendant’s request for attorney’s fees and expenses. Under Rule

37(a)(5), if “the disclosure or requested discovery is provided after the motion was filed . . . the

court must, after giving an opportunity to be heard, require the party or deponent whose conduct

necessitated the motion, the party or attorney advising that conduct” fees unless it finds the motion

premature, the nondisclosure “substantially justified,” or an award of expenses otherwise “unjust.”

Here, the Court finds that an award of expenses would be unjust. At bottom, Defendant’s motion

does not concern a wholesale failure on Plaintiff’s part to produce responsive documents. Instead,

it concerns a mistake on Plaintiff’s part which has now been—albeit belatedly—corrected. See

also (Dkt. No. 42-7 at 4 n.1) (noting, for example, that “both of undersigned counsel for Plaintiff

. . . for weeks at a time during January or February . . . were quarantined at home with their small

children due to the coronavirus”). In sum, while Plaintiff’s oversight was unfortunate, the Court

does not find that Plaintiff’s conduct evidenced a deliberate effort to delay or otherwise hamper

Defendant’s prosecution of its case.




                                                 6
     2:20-cv-02546-RMG          Date Filed 04/21/21        Entry Number 53       Page 7 of 7




                                               Conclusion

       For the reasons stated above, the Court DENIES IN PART AND DENIES WITHOUT

PREJUDICE IN PART Defendant’s motion to compel discovery. (Dkt. No. 42). As it concerns

RFP No. 9 and Defendant’s request for expenses including reasonable attorney’s fees, Defendant’s

motion is DENIED. As it concerns the issues Defendant raises in its reply regarding Armada, Mr.

Jones, and Mr. Spraker, Defendant’s motion is DENIED WITHOUT PREJUDICE. The Court

ORDERS the parties to meet and confer in good faith on these specific points. Within fourteen

(14) days of this order, to the extent that unresolved issues remain between the parties, Defendant

may file a motion for the Court’s consideration.

       AND IT IS SO ORDERED.
                                                       s/ Richard Mark Gergel
                                                       United States District Judge
April 21, 2021
Charleston, South Carolina




                                                   7
